


Exhibit 10.15

 

FIRST AMENDMENT TO
MORTGAGE LOAN REPURCHASE AGREEMENT

 

This First Amendment to Mortgage Loan Repurchase Agreement (“Amendment”) is
dated as of March 28, 2006, by and between SIRVA MORTGAGE, INC., an Ohio
corporation f/k/a Cooperative Mortgage Services, Inc. (“Seller”), and WASHINGTON
MUTUAL BANK, a federal association, f.k.a. WASHINGTON MUTUAL BANK, a federal
association (“Washington Mutual”).

 

BACKGROUND

 


A.                                   SELLER AND WASHINGTON MUTUAL ARE PARTIES TO
A CERTAIN MORTGAGE LOAN REPURCHASE AGREEMENT DATED AS OF MAY 27, 2005 (AS
AMENDED OR MODIFIED FROM TIME TO TIME, THE “FLEX AGREEMENT”) AND RELATED
AGREEMENTS, INSTRUMENTS AND DOCUMENTS (COLLECTIVELY, WITH THE FLEX AGREEMENT,
THE “EXISTING PURCHASE DOCUMENTS”). CAPITALIZED TERMS USED BUT NOT OTHERWISE
DEFINED IN THIS AMENDMENT SHALL HAVE THE MEANINGS RESPECTIVELY ASCRIBED TO THEM
IN THE FLEX AGREEMENT.


 


B.                                     SELLER HAS REQUESTED THAT WASHINGTON
MUTUAL AMEND THE FLEX AGREEMENT IN CERTAIN RESPECTS, ALL ON THE TERMS AND
CONDITIONS SET FORTH HEREIN.


 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby
promise and agree as follows:

 


SECTION 1.                                          AMENDMENTS.


 


(A)                                         THE FOLLOWING DEFINITION SET FORTH
IN SECTION 1 (DEFINITIONS) OF THE FLEX AGREEMENT IS HEREBY AMENDED AND RESTATED
AS FOLLOWS:


 

“Defective Mortgage Loan” means a Mortgage Loan (i) that does not conform to any
one or more of the representations or warranties made by Seller pursuant to
Section 11, (ii) that is sold in a transaction in which any one or more of the
representations and warranties of Seller contained in Section 12 are not true,
correct and complete on the Acquisition Date, (iii) that is subject to a Takeout
Commitment with respect to which Seller is in default, (iv) that is delivered to
the Takeout Investor for examination and purchase but has not been purchased
upon expiration of thirty (30) days from the date the Mortgage Loan was
delivered to the Takeout Investor or is rejected or excluded for any reason
(other than default by MBF) from the related Takeout Commitment by the Takeout
Investor, (v) that is not purchased by the Takeout Investor in compliance with
the Takeout Commitment and this

 

--------------------------------------------------------------------------------


 

Agreement at or prior to the expiration or termination of the Takeout Commitment
for any reason (other than default by MBF), or (vi) is not repurchased by Seller
in compliance with the provisions of Section 7.

 


(B)                                 THE FOLLOWING DEFINITION SET FORTH IN
ANNEX 1, SECTION 2 OF THE FLEX AGREEMENT IS HEREBY AMENDED AND RESTATED AS
FOLLOWS:


 

Minimum Adjusted Tangible Net Worth: The amount referenced in Section 13.12 of
the Agreement is Eight Million Five Hundred Thousand and No/100 Dollars
($8,500,000.00).

 


(C)                                  ANNEX 1 OF THE FLEX AGREEMENT IS HEREBY
AMENDED BY THE ADDITION OF THE FOLLOWING SECTION 7:


 

7.                                       Representations and Warranties
Concerning Mortgage Loans. Without limiting or modifying anything contained in
Section 11 of the Agreement and in addition to each of the representations and
warranties set forth in Annex 2 concerning each Mortgage Loan then sold to MBF
(as such representations and warranties may be modified by another Annex) and
each representation and warranty concerning the Mortgage Loan set forth in
another applicable Annex, Seller also makes the following additional
representation and warranty: The principal amount of the Mortgage Loan is not in
excess of $1,500,000.00 on the Acquisition Date for such Mortgage Loan.

 


(D)                                 ANNEX 3 (MORTGAGE LOANS SUBJECT TO CL
COMMITMENTS) OF THE FLEX AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND
REPLACED BY ANNEX 3 ATTACHED HERETO.


 


(E)                                  THE FOLLOWING INTRODUCTIONS TO THE
FOLLOWING PARAGRAPHS RESPECTIVELY SET FORTH IN ANNEXES 4 AND 5 OF THE FLEX
AGREEMENT ARE HEREBY AMENDED AND RESTATED TO READ AS FOLLOWS:


 

7.                                       Notwithstanding anything to the
contrary in Section 11 of the Agreement, with respect to a Type 1 Nonconforming
Loan, Seller only makes each of the following representations and warranties set
forth in Annex 2: 1-10 (inclusive), 11 (if such Mortgaged Property is occupied
by the Mortgagor), 12-38 (inclusive), 41, and 43-end (inclusive). In addition,
Seller also makes each of the additional representations and warranties with
respect to each Type 1 Nonconforming Loan set forth below:

 

2

--------------------------------------------------------------------------------


 

7.                                       Notwithstanding anything to the
contrary in Section 11 of the Agreement, with respect to a Type 2 Nonconforming
Loan, Seller only makes each of the following representations and warranties set
forth in Annex 2: 1-10 (inclusive), 11 (if such Mortgaged Property is occupied
by the Mortgagor), 12-38 (inclusive), 41, and 43-end (inclusive). In addition,
Seller also makes each of the additional representations and warranties with
respect to each Type 2 Nonconforming Loan set forth below:

 


(F)                                    THE FOLLOWING DEFINITION SET FORTH IN
ANNEX 7, SECTION 1 OF THE FLEX AGREEMENT IS HEREBY AMENDED AND RESTATED AS
FOLLOWS:


 

“Undesignated Loan” means a Mortgage Loan (i) that is not a Type 1 Nonconforming
Loan, a Type 2 Nonconforming Loan, Type 3 Nonconforming Loan, or a Type 4
Nonconforming Loan, and (ii) that is not subject to or covered by a Takeout
Commitment on the applicable Acquisition Date.

 


(G)                                 THE FLEX AGREEMENT IS HEREBY AMENDED BY THE
ADDITION OF NEW ANNEX 9 (PROVISIONS RELATING TO TYPE 4 NONCONFORMING MORTGAGE
LOANS), ATTACHED HERETO AND INCORPORATED HEREBY FOR ALL INTENTS AND PURPOSES.


 


SECTION 2.                                          EFFECTIVENESS CONDITIONS.
THIS AMENDMENT SHALL BE EFFECTIVE UPON THE COMPLETION OF THE FOLLOWING
CONDITIONS PRECEDENT (ALL AGREEMENTS, DOCUMENTS AND INSTRUMENTS TO BE IN
FORM AND SUBSTANCE SATISFACTORY TO WASHINGTON MUTUAL AND WASHINGTON MUTUAL’S
COUNSEL):


 


(A)                                         EXECUTION AND DELIVERY BY SELLER OF
THIS AMENDMENT TO WASHINGTON MUTUAL; AND


 


(B)                                        EXECUTION AND/OR DELIVERY OF ALL
OTHER AGREEMENTS, INSTRUMENTS AND DOCUMENTS REQUESTED BY WASHINGTON MUTUAL TO
EFFECTUATE AND IMPLEMENT THE TERMS HEREOF AND THE EXISTING PURCHASE DOCUMENTS.


 


SECTION 3.                                          REPRESENTATIONS AND
WARRANTIES. SELLER AND GUARANTOR REPRESENT AND WARRANT TO WASHINGTON MUTUAL
THAT:


 


(A)                                         ALL WARRANTIES AND REPRESENTATIONS
MADE TO WASHINGTON MUTUAL UNDER THE FLEX AGREEMENT AND THE EXISTING PURCHASE
DOCUMENTS ARE TRUE AND CORRECT AS TO THE DATE HEREOF.


 


(B)                                        THE EXECUTION AND DELIVERY BY SELLER
OF THIS AMENDMENT AND THE PERFORMANCE BY SELLER OF THE TRANSACTIONS HEREIN
CONTEMPLATED (I) ARE AND WILL BE WITHIN SUCH PARTY’S POWERS, (II) HAVE BEEN
AUTHORIZED BY ALL NECESSARY ORGANIZATIONAL ACTION, AND (III) ARE NOT AND WILL
NOT BE IN CONTRAVENTION OF ANY ORDER OF ANY COURT OR OTHER AGENCY OF GOVERNMENT,
OF LAW OR ANY OTHER INDENTURE, AGREEMENT OR UNDERTAKING TO WHICH SELLER IS A

 

3

--------------------------------------------------------------------------------


 


PARTY OR BY WHICH THE PROPERTY OF SELLER IS BOUND, OR BE IN CONFLICT WITH,
RESULT IN A BREACH OF, OR CONSTITUTE (WITH DUE NOTICE AND/OR LAPSE OF TIME) A
DEFAULT UNDER ANY SUCH INDENTURE, AGREEMENT OR UNDERTAKING OR RESULT IN THE
IMPOSITION OF ANY LIEN, CHARGE OR ENCUMBRANCE OF ANY NATURE ON ANY OF THE
PROPERTIES OF SELLER.


 


(C)                                  THIS AMENDMENT AND ANY ASSIGNMENT,
INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED AND DELIVERED IN CONNECTION
HEREWITH, WILL BE VALID, BINDING, AND ENFORCEABLE IN ACCORDANCE WITH ITS
RESPECTIVE TERMS.


 


(D)                                 NO EVENT OF DEFAULT OR DEFAULT HAS OCCURRED
UNDER THE FLEX AGREEMENT OR ANY OF THE OTHER EXISTING PURCHASE DOCUMENTS.


 


SECTION 4.                                          RATIFICATION OF EXISTING
PURCHASE DOCUMENTS. EXCEPT AS EXPRESSLY SET FORTH HEREIN, ALL OF THE TERMS AND
CONDITIONS OF THE FLEX AGREEMENT AND EXISTING PURCHASE DOCUMENTS ARE HEREBY
RATIFIED AND CONFIRMED AND CONTINUE UNCHANGED AND IN FULL FORCE AND EFFECT. ALL
REFERENCES TO THE FLEX AGREEMENT SHALL MEAN THE FLEX AGREEMENT AS MODIFIED BY
THIS AMENDMENT.


 


SECTION 5.                                          GOVERNING LAW. THIS
AMENDMENT, AND ALL MATTERS ARISING OUT OF OR RELATED TO THIS AMENDMENT, SHALL BE
GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS, EXCLUDING ITS CONFLICT OF LAWS RULES.


 


SECTION 6.                                          COUNTERPARTS. THIS AMENDMENT
MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED
SHALL BE DEEMED TO BE AN ORIGINAL, AND SUCH COUNTERPARTS TOGETHER SHALL
CONSTITUTE ONE AND THE SAME RESPECTIVE AGREEMENT. SIGNATURE BY FACSIMILE SHALL
ALSO BIND THE PARTIES HERETO.


 

[Signatures Appear on Following Page]

 

4

--------------------------------------------------------------------------------


 

Executed to be effective as the date and year first written above.

 

 

SELLER:

 

 

 

SIRVA MORTGAGE, INC., an Ohio corporation,
f/k/a Cooperative Mortgage Services, Inc.

 

 

 

 

 

 

 

By:

/s/ Paul E. Klemme

 

Name:

Paul E. Klemme

 

Title:

President

 

First Amendment to Mortgage Loan Purchase and Sale Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

WASHINGTON MUTUAL:

 

 

 

WASHINGTON MUTUAL BANK,

 

a federal association, f/k/a.

 

WASHINGTON MUTUAL BANK, FA,

 

a federal association

 

 

 

 

 

 

 

By:

/s/ Ben R. Culver

 

Name:

Ben R. Culver

 

Title:

Vice President

 

First Amendment to Mortgage Loan Purchase and Sale Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

Annex 3

 

Mortgage Loans Subject to CL Commitments

 

1.                                       Additional Definitions. In addition to
the definitions set forth in Section 1 of the Agreement, the following
definitions apply:

 

“AOT Commitment” means a CL Commitment issued by CL under its Assignment of
Trade (AOT) commitment option program, which is part of the CL Program.

 

“CL Commitment” means any irrevocable commitment issued by CL pursuant to CL
Program to acquire one or more Mortgage Loans on or before a specified delivery
date.

 

“CL Funding” means, with respect to a Mortgage Loan subject to a CL Commitment,
the completion of the transactions required to be completed on the CL Funding
Date.

 

“CL Funding Advice” means the Takeout Funding Advice prepared by CL and
delivered to Seller on or before the CL Funding Date itemizing, for a particular
Mortgage Loan, the net amount payable by CL.

 

“CL Funding Date” means the date on which CL acquires ownership of a Mortgage
Loan from Seller pursuant to the terms of the CL Commitment.

 

2.                                       Modified or Clarified Definitions. The
definitions set forth in Section 1 of the Agreement are clarified or modified,
as applicable, as follows:

 

“Credit File”: In the case of a Mortgage Loan originated for sale to CL under
the CL Program, the “Credit File” shall contain all of the records required to
be included in the “Credit File” or “credit package” described in Chapter 400
and other portions of the Seller Guide.

 

“Scheduled Repurchase Date”: For a Mortgage Loan that is subject to a CL
Commitment, the “Scheduled Repurchase Date” shall be the same date as the CL
Funding Date.

 

“Takeout Commitment”: A CL Commitment is one form of a Takeout Commitment.

 

“Takeout Funding”: A CL Funding is one form of Takeout Funding.

 

“Takeout Funding Advice”: A CL Funding Advice is one form of a Takeout Funding
Advice.

 

“Takeout Guidelines”: In the case of the CL Program, the Takeout Guidelines
include (but are not limited to) the Seller Guide.

 

“Takeout Investor”: In addition to the to the investors listed on Exhibit I,
“Takeout Investor” includes CL.

 

3.                                       Seller’s Continuing Duties. Without
limiting the generality of Section 6 of the Agreement, Seller shall obtain and
timely deliver to CL the additional documents required under the AOT Commitment
option program for each purchased Mortgage Loan for which an AOT Commitment had
been issued.

 

1

--------------------------------------------------------------------------------


 

4.                                       Second Closing. In the case of a
Mortgage Loan originated for sale to CL under the CL Program which MBF has
purchased under the Agreement on a servicing-retained basis, if Seller has
designated CL to receive the documents and rights conveyed by MBF pursuant to
subsection 7.3(b) of the Agreement, then the retention by MBF of the Mortgage
Note pursuant to Section 7.1 of the Agreement and delivery of documents and
conveyance of rights by MBF to CL as designee of Seller under
subsection 7.3(b) of the Agreement shall be considered the conveyance of the
Mortgage Note, such other documents and rights to CL by Seller for the purpose
of establishing Seller’s obligations to complete certain post-sale obligations
(and the time periods therefor described in the CL Program). For example,
Seller’s obligation under the CL Program to deliver to CL all final closing
documents in connection with a Mortgage Loan within the time period described in
the Seller Guide shall be measured from the Repurchase Date. On and after the
Repurchase Date, CL shall have all rights, privileges and remedies with respect
to a Mortgage Loan purchased under the Agreement as it has for Mortgage Loans
purchased directly from Seller under the CL Program, including the post-sale
remedies described in Chapter 600 of the Seller Guide, and CL shall manage the
ownership and servicing of Mortgage Loans purchased under the Agreement as it
does all Mortgage Loans purchased directly by it in the first instance under the
CL Program.

 

5.                                       Note Shipment. Notwithstanding
Section 7.1 of the Agreement, if the Mortgage Loan is subject to a CL
Commitment, the parties agree that MBF shall retain the Mortgage Note for the
benefit of CL.

 

6.                                       Early Repurchases. Notwithstanding
clause (iii) of Section 8.2(a) of the Agreement, the refusal of CL to honor its
Takeout Commitment and complete the purchase of a Mortgage Loan shall not give
MBF the right to require the early repurchase of the Mortgage Loan as provided
in Section 8.2(a) of the Agreement; provided, however, that if CL has rejected a
Mortgage Loan, for any reason, then MBF shall have the right to require the
early repurchase of the Mortgage Loan pursuant to Section 8.2(a) of the
Agreement. In addition to its obligations under Section 8.2(b) of the Agreement,
upon receipt of the provisional Repurchase Price from Seller, MBF shall deliver,
or cause to be delivered, to Seller all documents for the Mortgage Loan
previously delivered to CL.

 

7.                                       CL Program Obligations. On or after the
CL Funding Date for a Mortgage Loan originated for sale to CL under the CL
Program but purchased under the Agreement, Seller shall have such continuing
repurchase obligations for such Mortgage Loan as are provided in the CL Program
and all purchase and sale agreements entered thereunder, and nothing in the
Agreement shall relieve Seller of its duties and obligations under the CL
Program (or similar program) during the Post-Origination Period.

 

8.                                       Additional Representations and
Warranties Concerning Seller. Seller represents and warrants as of the Effective
Date and as of each Acquisition Date as follows: Seller meets all of the
eligibility requirements set forth in the Seller Guide for participation in the
CL Program and is currently approved by CL to participate in the CL Program.

 

9.                                       Additional Representations and
Warranties Concerning Mortgage Loans. With respect to a Mortgage Loan for which
a CL Commitment has been issued under the CL Program, in addition to each of the
representations and warranties set forth in Annex 2, Seller makes each of the
additional Seller representations and warranties about the Mortgage Loan
contained in the Seller Guide, which are hereby incorporated by this reference.

 

2

--------------------------------------------------------------------------------


 

Annex 9

 

Provisions Relating to Type 4 Nonconforming Loans

 

1.                                       Additional Definitions. In addition to
the definitions set forth in Section 1 of the Agreement, the following
definitions apply:

 

“Type 4 Nonconforming Loan” means a Mortgage Loan about which not all of the
representations and warranties set forth in Annex 2 are true and correct but
about which all of the representations and warranties in Section 7 of Annex 9
are true and correct.

 

“Type 4 Nonconforming Loan Sublimit” means $40,000,000.00 at any one time.

 

“1NC4 Loan” means a Type 4 Nonconforming Loan that is a first lien Mortgage
Loan.

 

“2NC4 Loan” means a Type 4 Nonconforming Loan that is a second lien Mortgage
Loan.

 

“1NC4 Sub-sublimit” means $0.00 at any one time.

 

“2NC4 Sub-sublimit” means $40,000,000.00 at any one time.

 

2.                                       Modified or Clarified Definitions. The
definitions set forth in Section 1 of the Agreement are clarified or modified,
as applicable, as follows:

 

“Acquisition Price”: For a 2NC4 Loan, the “Acquisition Price” means an amount
equal to ninety-six percent (96%) of the lesser of (a) the Par Value of such
2NC4 Loan and (b) the Market Value of such 2NC4 Loan.

 

“Investment Return Rate”: For a 2NC4 Loan only, the “Investment Return Rate”
means the LIBOR Rate plus 300 basis points (3.00%) per annum.

 

“Maximum Takeout Commitment Expiration Date”: For a 2NC4 Loan only, the “Maximum
Takeout Commitment Expiration Date” means the date that is ninety (90) days
after the Acquisition Date for such a Mortgage Loan.

 

3.                                       Purchase and Sale. The following
sentence is added to Section 2 of the Agreement:

 

In no event shall MBF be required to purchase any Type 4 Nonconforming Loan if
the Acquisition Price of such Type 4 Nonconforming Loan, when combined with the
aggregate Acquisition Price of all Type 4 Nonconforming Loans then held by MBF
(and then serviced by Seller or a Successor Servicer), is in excess of the Type
4 Nonconforming Loan Sublimit. In no event shall MBF be required to purchase any
1NC4 Loan if the Acquisition Price of such 1NC4 Loan, when combined with the
aggregate Acquisition Price of all 1NC4 Loans then held by MBF (and then
serviced by Seller or a Successor Servicer), is in excess of the 1NC4
Sub-sublimit. In no event shall MBF be required to

 

1

--------------------------------------------------------------------------------


 

purchase any 2NC4 Loan if the Acquisition Price of such 2NC4 Loan, when combined
with the aggregate Acquisition Price of all 2NC4 Loans then held by MBF (and
then serviced by Seller or a Successor Servicer), is in excess of the 2NC4 Loan
Sub-sublimit.

 

4.                                       Seller’s Repurchase Obligations. The
following sentence is added to the end of subsection 8.2(a) of the Agreement:

 

In the case of a Type 4 Nonconforming Loan, if Seller fails to obtain a Takeout
Commitment for such Type 4 Nonconforming Loan, or fails to provide to MBF a true
and correct photocopy of it or information about it required by Section 13.20,
within ninety (90) days after the Acquisition Date, MBF may notify Seller, and
notify Seller, and Seller shall promptly repurchase such Mortgage Loan at the
Repurchase Price on the date of repurchase.

 

5.                                       Additional Seller’s Covenants.
Section 13 of the Agreement is amended by the addition of the following
Section 13.20:

 

13.20                     Takeout Commitment—Type 4. Seller shall make a
commercially reasonable effort to obtain a Takeout Commitment for each Type 4
Nonconforming Loan, and Seller shall provide to MBF a true and correct photocopy
of it or information about it (in such format and by such media as MBF may from
time to time determine) as soon as practicable after Seller has obtained the
Takeout Commitment. MBF acknowledges that a Takeout Commitment for a Type 4
Nonconforming Loan may take the form of a bulk trade commitment concerning a
number of Type 4 Nonconforming Loans and certain other loans.

 

6.                                       Representations and Warranties
Concerning Type 4 Nonconforming Loans. Notwithstanding anything to the contrary
in Section 11 of the Agreement, with respect to a Type 4 Nonconforming Loan,
Seller only makes each of the following representations and warranties set forth
in Annex 2: 1-10 (inclusive), 11 (if such Mortgaged Property is occupied by the
Mortgagor), 12-38 (inclusive), 41, and 43-end (inclusive). In addition, Seller
also makes each of the additional representations and warranties with respect to
each Type 4 Nonconforming Loan set forth below:

 

(1)                                  Second Lien Loan. The Mortgage is a second
lien on the Mortgaged Property.

 

(2)                                  FICO Scores. At the time of origination the
Mortgagor had a score on the FICO scale of at least 620.

 

(3)                                  Loan-to-Value Ratio. The loan-to-value
ratio of the first lien mortgage loan and the Mortgage Loan combined is not in
excess of 100%.

 

(4)                                  Debt Service-to-Income Ratio. At the time
of origination of the Mortgage Loan, the ratio of the scheduled aggregate annual
principal payment on the Mortgage Loan to the annual income of the Mortgagor was
not in excess of 50%.

 

2

--------------------------------------------------------------------------------


 

(5)                                  Mississippi Loans. The Mortgaged Property
is not located in the State of Mississippi.

 

(6)                                  Documentation. The Mortgage Loan was
documented in compliance with Seller’s full or stated documentation program.

 

(7)                                  Purpose. The Mortgage Loan was used to
purchase a home for a relocating executive or officer.

 

(8)                                  No Mobile Home/Manufactured Housing Loans.
The Mortgage Loan is not secured by a mobile home or by manufactured housing.

 

(9)                                  No Negative Amortization. The Mortgage Loan
does not provide for negative amortization or for the potential for negative
amortization.

 

(10)                            Loan Size Limit. The principal amount of the
Mortgage Loan is not in excess of $500,000 on the Acquisition Date for such
Mortgage Loan.

 

3

--------------------------------------------------------------------------------
